Citation Nr: 1402197	
Decision Date: 01/15/14    Archive Date: 01/31/14

DOCKET NO.  09-40 682	)	DATE
	)

Received from the
Department of Veterans Affairs, Veterans Health Administration (VHA)
 in Gainesville, Florida


THE ISSUE

Reimbursement for unauthorized medical expenses of the Veteran for treatment received at a private medical facility from November 5th to the 7th, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel



INTRODUCTION

The Veteran served on active duty from May 1984 to February 1988.  

This appeal arises from an administrative determination of the Department of Veterans Affairs (VA) Medical Center (MC) in Gainesville, Florida, which authorized payment of expenses at a private medical facility received from November 3, 2008, through November 4, 2008, and denied payment of expenses from November 5, 2008, to November 7, 2008.  In March 2011 and again in July 2011, the Board remanded the appeal for additional development.  


FINDING OF FACT

In December 2013, the Board was notified that the appellant had died in September 2013.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this claim at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2013); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

In December 2013, the Board was notified that the appellant had died in September 2013.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2013).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2013).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  


ORDER

The appeal is dismissed.




		
MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


